per curiam:
Mediante un recurso gubernativo acude ante nos Western Federal Savings Bank, y solicita la revisión de la calificación final hecha por el Registrador de la Propie-dad, Hon. Etienne Badillo Anazagasty, que denegó la ins-cripción de una escritura porque en su copia certificada no aparecían las firmas de los otorgantes. Por entender que cuando el notario da fe de su existencia no es necesario que en las copias certificadas de las escrituras consten las fir-mas de los otorgantes, revocamos.
H-i
El 29 de abril de 1993, el notario José L. Landrón Ra-mery otorgó una escritura de primera hipoteca a favor del recurrente, Western Federal Savings Bank (en adelante Western). Ese mismo día, Landrón Ramery expidió la pri-mera copia certificada de la escritura, al final de la cual incluyó la certificación siguiente:
—CERTIFICO: Que la copia que antecede es fiel y exacta del contenido de la escritura No. 575 que obra en mi protocolo, la cual contiene 17 folios, comprendiendo 23 páginas y en la que aparecen en todos los folios las iniciales de los comparecientes y el sello y rúbrica del Notario autorizante, y está firmada por los comparecientes y firmada, signada y rubricada por el Notario autorizante.
—ES PRIMERA COPIA certificada de su original, en la que aparecen cancelados los correspondientes sellos de Rentas In-ternas y Sello Notarial, expedida a solicitud de Western Federal Savings Bank.
*332En Mayagüez, Puerto Rico, hoy 29 de abril de 1993. DOY FE.
NOTARIO PUBLICO
Apéndice, pág. 26.
Poco después, Western solicitó la inscripción de dicha pri-mera hipoteca en el Registro de la Propiedad, Sección Pri-mera de Bayamón, y con ese propósito presentó la copia certificada de la escritura referida en esta sección.
Oportunamente, el Registrador de la Propiedad, Hon. Etienne Badillo Anazagasty (en adelante el Registrador), notificó la calificación del documento, en la cual dispuso que no podía inscribir la escritura porque “[en] el docu-mento [de epígrafe] no aparecían] las firmas de los otor-gantes [Art. 16 sec. 2034]”. Apéndice, pág. 24. Acto seguido, Western solicitó la recalificación del documento. No obs-tante, el Registrador sostuvo su calificación original por los mismos fundamentos y tomó anotación preventiva por un término de sesenta (60) días a partir de la notificación de dicha calificación.
Inconforme, Western acude ante nos y solicita que revo-quemos la decisión del Registrador de denegar la inscrip-ción de la escritura, porque en su copia certificada no cons-taban las firmas de los otorgantes. Revocamos.
J — l
Nos corresponde reexaminar la amplitud del consabido principio de legalidad del derecho hipotecario registral, particularmente en lo que respecta a la calificación de los documentos notariales.
 El principio de legalidad tiene como propósito fo-mentar el que sólo aquellos títulos que reúnan los requisi-tos establecidos por ley o reglamento tengan acceso al Re-gistro de la Propiedad. J.L. Lacruz Berdejo,
*333Lecciones de Derecho Inmobiliario Registral, 2da ed., Zaragoza, [s. Ed.], 1957, pág. 394; J.L. Lacruz Berdejo, Derecho Inmobiliario Registral, Barcelona, Ed. Bosch, 1968, pág. 364. Véanse, además: Preciosas V. Del Lago v. Registrador, 110 D.P.R. 802 (1981); Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986).
La calificación es el instrumento mediante el cual se hace efectivo este principio. Lacruz Berdejo, Lecciones de Derecho Inmobiliario Registral, op. cit, pág. 394. Por este medio, los registradores verifican los títulos presentados para determinar si son inscribibles. Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992). Los registradores tienen amplios poderes para corroborar dichos títulos, pero éstos no se extienden hasta el punto de poder dilucidar la existencia de derechos dudosos, pues los registradores no son jueces sino funcionarios ejecutivos. Preciosas V. Del Lago v. Registrador, supra, pág. 810.
Tanto el Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2267, como los Arts. 55.1 y 76.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. secs. 2003-55.1 y 2003-76.1, edición especial (en adelante Reglamento Hipotecario), regulan el ámbito de la calificación registral. El Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, supra, dispone, en esencia, que:
Los Registradores calificarán, bajo sn responsabilidad, la le-galidad de los documentos de toda clase en cuya virtud se soli-cite un asiento. Dicha calificación comprenderá las formas ex-trínsecas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos contenidos en tales documentos.
Por otro lado, el Reglamento Hipotecario expresa, en su Art. 76.1, supra, que:
*334El Registrador considerará, conforme a lo prescrito en el artí-culo 64 de la Ley [30 L.RR.A. see. 2267] como faltas de legali-dad de los documentos cuya registración solicite, todas las que afecten, tanto las formas de los documentos como la eficacia de las obligaciones o derechos contenidos en los mismos, siempre que resulten del texto de dichos documentos o puedan cono-cerse por la simple inspección de ellos.
Finalmente, el Art. 55.1 del Reglamento Hipotecario, supra, dispone que “[l]os instrumentos notariales que se presentan para registro no adolecerán de ninguna de las faltas que según la legislación notarial vigente los hagan nulos o anulables”.
La calificación de documentos notariales se circunscribe, por lo tanto, a verificar (1) si éstos cumplen con las formalidades extrínsecas dispuestas por ley; (2) si los otorgantes poseen la capacidad jurídica para realizar el negocio jurídico pertinente; (3) si los actos dispositivos contenidos en la escritura son válidos, y (4) si existen obstáculos que surjan del Registro de la Propiedad y que impidan la inscripción del documento. J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, Madrid, Ed. Marcial Pons, 1981, T. I, págs. 688-672.
En cuanto a la calificación de las formas extrínsecas de los documentos notariales, este Tribunal ha dispuesto que “le corresponde al Registrador determinar si el documento presentado cumple con las formalidades que exige nuestra Ley Notarial, como por ejemplo: la capacidad de los otorgantes, la identidad de los otorgantes o fe del conocimiento, rúbrica, firma, y otros”. Ramírez Lebrón v. Registrador, supra, pág. 83.
Algunos tratadistas han ido más allá al delinear los pa-rámetros de la calificación registral, en lo que respecta a las formas extrínsecas de los documentos notariales. Como mínimo, han dispuesto que el Registrador tiene que verifi-car: la competencia del notario; el cumplimiento con los *335requisitos formales esenciales exigidos por ley para otorgar escrituras y expedir copias; la legitimidad, legalidad y au-tenticidad de la copia certificada de la escritura, y el uso de papel timbrado y el pago de impuestos. Véanse: R.H. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. II, págs. 267-270; Chico y Ortiz, op. cit., pág. 670.
En el caso de marras, la controversia ante nos se cir-cunscribe a determinar si una copia certificada de una es-critura cumple con los requisitos formales y de autentici-dad exigidos por la Ley Notarial de Puerto Rico y la Ley Hipotecaria y del Registro de la Propiedad, aun cuando no incluya las firmas de sus otorgantes. Como puede obser-varse, nada hay en la Ley Hipotecaria y del Registro de la Propiedad que exija dichas firmas en las copias certificadas de escrituras. Resulta, por lo tanto, necesario determinar si la Ley Notarial de Puerto Rico contiene un requisito a esos efectos.
I — I I — I H-4
El Art. 39 de la Ley Notarial de de Puerto Rico, sobre la emisión de las copias certificadas de instrumentos públicos, dispone lo siguiente:
Una copia certificada es el traslado literal, total o parcial, de un documento otorgado ante notario, que libre éste o el que tenga legalmente a cargo su protocolo, con certificación respecto a la exactitud del contenido y al número de folios que contenga el documento, así como la firma, signo y rúbrica y, en todos los folios, el sello y rúbrica del notario autorizante. (Enfasis suplido.) 4 L.P.R.A. see. 2061.
El Art. 45 de dicha ley, por su parte, señala que el notario puede “expedir copias certificadas, fotográficas o copias reproducidas por cualquier otro medio electrónico, de escrituras matrices, las cuales una vez certificadas por *336el notario serán consideradas válidas para todos los efectos legales”. 4 L.P.R.A. see. 2067.
Con respecto a las copias certificadas, el Prof. Pedro Malavet Vega dispone que. “es importante señalar que la copia no corrige las deficiencias de la escritura original, por lo que aun cuando en la copia se certifique que el original está firmado, signado, rubricado y sellado, siendo falsos tales extremos, tanto el original como la copia no tienen validez alguna”. P. Malavet Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988, pág. 139.
De lo anterior se desprende con claridad que, si bien el notario tiene el deber de dar fe de que la escritura matriz, según consta en su Protocolo, contiene todas las firmas necesarias para su validez, no tiene que proveer una copia de las firmas ni hacer constar en la copia dónde aparecen las firmas en el original. La certificación del notario con respecto a la exactitud del contenido y la existencia de firmas suple ese vacío. El profesor Malavet Vega claramente da ese hecho por sentado al expresar que, aunque el notario certifique que el documento está firmado en el original, si no lo está, no serán válidos el original ni la copia certificada.
Cabe señalar, además, que el nuevo Reglamento Notarial de Puerto Rico recoge, en su Regla 49, la interpreta-ción de la Ley Notarial de Puerto Rico antes expuesta al disponer que las certificaciones de copias certificadas ex-presarán que aparecen en el original las firmas e iniciales de los comparecientes y la firma, la rúbrica, el signo y el sello notarial. Los comentarios a dicha regla señalan que su propósito es aclarar “que el Notario solamente certifi-cará que en el instrumento matriz aparecen las firmas e iniciales de los comparecientes, sin tener que especificar el nombre e iniciales de los comparecientes cuyas firmas apa-recen en éste”. Comentario a la Regla 49 del Reglamento *337Notarial de Puerto Rico, Secretariado de la Conferencia Judicial de Puerto Rico, 1995, pág. 80.
A la luz de lo anterior, veamos si el Registrador actuó con corrección al rehusarse a inscribir la escritura.
IV
El recurrido dispone en su alegato que el Art. 39 de la Ley Notarial de Puerto Rico, antes citado no exime al no-tario de transcribir la firma de los otorgantes cuando ex-pide una copia certificada de una escritura pública. En-tiende éste que las firmas constituyen parte del contenido de la escritura que, por lo tanto, tiene que ser transcrito para poder inscribirse en el Registro de la Propiedad. A modo de ejemplo, incluye copias de escrituras sometidas ante él por otros notarios, quienes han expresado en dónde, en la escritura original, constan las firmas del siguiente modo:
—(Firmado): Fulano de Tal y Fulana de Tal.
—(Firmado): Banco del Pueblo
—(Firmado, signado, sellado y rubricado): Notario Público.
Como expresamos antes, la certificación que el notario expide, al final de la copia certificada de una escritura tiene precisamente el propósito de dar fe o, en otras palabras, de garantizar la autenticidad del documento, así como el he-cho de que éste cumple con todas las exigencias de conte-nido y de forma requeridas por la Ley Notarial de Puerto Rico.
En estricto derecho, al calificar estos documentos el Re-gistrador tiene únicamente que velar —en lo que a las fir-mas respecta— por que el notario haya dado fe de la exis-tencia de éstas. Si en la escritura consta que el notario ha dado fe de ello, el Registrador no puede negarse a inscribir dicho documento por el hecho de que en éste no consten *338claramente las firmas de los otorgantes. No es su deber velar por que lo dispuesto por el notario autorizante sea cierto. Si luego resulta que la escritura no contiene las fir-mas requeridas, y por ello se declaran inválidas tanto ésta como su copia certificada, es al notario a quien le corres-ponderá responder por ello.
No obstante, aunque la Ley Hipotecaria y del Registro de la Propiedad y la Ley Notarial de Puerto Rico no exigen que aparezcan las firmas y los nombres de los otorgantes al calce de una copia certificada de una escritura, la buena práctica notarial aconseja que se mencionen al me-nos los nombres de los firmantes, según aparecen en sus firmas en la escritura original, a los fines de evitar dudas y complicaciones futuras. Nada de lo que aquí señalamos debe desalentar que se continúe con dicha buena práctica notarial. Sólo resolvemos que la actuación del Registrador, de denegar de plano la inscripción, fue muy rígida.
Considerando lo expuesto anteriormente, procede revo-car la decisión del Registrador de la Propiedad. Se dictará la sentencia correspondiente.
El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Negrón García emitió una opinión disidente. El Juez Asociado Señor Re-bollo López no intervino.
— O —